DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shal et al (“Shal” hereinafter, U.S. Publication No. 2020/0051300 A1).
As per claim 1, Shal discloses an image processing apparatus (abstract, figure 1 system 100) comprising: communication circuitry (network 106); a storage (both user devices 104 and server 108 all contain storage); and a controller configured to control the image processing apparatus (server 108 includes application programs 128 for controlling image process app) to: perform object recognition (face recognition, figures 4 & 5, numerals 401 & 501) for recognizing a plurality of objects in first image data stored in the storage (an image selected out of a plurality of images stored in the storage in server is a base image, figure 5, numeral 502), obtain a score inferred through operation processing through a neural network (paragraph [0032]: a trained 
As per claim 2, Shah discloses wherein the controller is configured to control the image processing apparatus to: generate a window in the first image data, and perform the object recognition based on the generated window, wherein the window is generated based on a predetermined number and size, or generated based on a size or an aspect ratio of the image data on which the object recognition is to be performed (as shown in figure 2, the bounding boxes for face recognition may be a predetermined size or based on the face size).
As per claim 3, Shah discloses wherein the storage is configured to store data about the neural network, and the controller is configured to control the image processing apparatus to: perform the operation processing on the generated window through the neural network, and select a window comprising each of the plurality of objects based on a reliability and a type of the object inferred in the operation processing (the neural network selects bounding boxes automatically for the faces and the eyes as shown in figure 2).
As per claim 4, Shah discloses wherein the score comprises an aesthetic score of an object contained in the selected window, and the controller is configured to control the image processing apparatus to: extract a feature from the neural work and obtain the aesthetic score based on the extracted feature (as explained above, the face and eyes are the claimed extracted features, and the face score and eye score are the claimed “aesthetic score”).

As per claim 6, Shah discloses wherein the communication circuitry is configured to communicate with a server configured to perform operation processing through the neural network, wherein the neural network is trained based on labeling contained in data crawling from the server (as explained above, paragraph [0032]: the neural network is previously trained based on ground truth/labeled data. Since the neural network is trained and stored in the server, the training data is data crawling from the server).
As per claim 7, Shah discloses wherein the controller is configured to control the image processing apparatus to: determine the proximity based on a distance between the selected windows and merge the plurality of windows based on the obtained score and the proximity (paragraph [0043]: the positions and orientations of the faces in bounding boxes are determined. The faces may be replaced and merged in a new image).
As per claim 10, Shah discloses wherein the controller is configured to control the image processing apparatus to perform image processing on the second image data to adjust a resolution based on the result inferred from the neural network (paragraph [0064], by selecting replacement features for merging into the base image, the adjustment to the face quality is minimized)
As per claim 11, Shah discloses classify a genre of the second image data inferred from the operation processing, and perform image processing to transfer the style of the second image data based on the classified genre (paragraph [0003]: the genre of the image may be consistent 
As per claim 12, Shah discloses a sensor (user device with camera, paragraph [0019]) configured to collect data about a surrounding environment of the image processing apparatus, wherein the controller is configured to control the image processing apparatus to perform image processing to adjust brightness or contrast of the second image based on the collected data (paragraph [0053]: the face quality includes brightness and contrast and other image parameters during image processing).
As per claim 13, Shah discloses wherein the controller is configured to control the image processing apparatus to: store a first feature extracted from the neural network based on the selected window, perform the neural network processing on the image processed second image, and extract a second feature from the neural network (as explained above, the first feature may be the face score, and the second feature may the eye score).
As per claim 14, Shah discloses wherein the controller is configured to control the image processing apparatus to classify a mood of the second image (paragraph [0031]: the mood is happy with “best smile”).
As per claim 16, see explanation in claim 1.
As per claim 17, see explanation in claim 3.
As per claim 19, see explanation in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Pang et al (“Pang” hereinafter, CN 108305574A).
As per claim 15, Shah teaches an user device for merging a plurality of images into a single image to produce a group image with emotional characteristics of “happy” faces. Shah teaches displaying the group image with happy faces in figure 2.
However Shah does not explicitly teach the controller to include a sound outputter to output a playlist based on the mood of the image.
Pang teaches a digital photoframe with a mood-based DSP processor TMS320F28335, which allows the user to associate the mood of the picture with mood setting playing favorite music (“recommended playlist”) stored in a photo file folder (paragraph [0003]: “In order to overcome the disadvantages of the traditional photo frame, this invention claims a development is subject to individual requirements of people, based on TMS320F28335DSP processor, for storage of the picture frame user good recall personal digital life design. the photo frame not only can get rid of displayed replaces traditional printed photograph to digital photo album of the traditional heavy, also has photo classification, log the reminding function, and can be through wireless network transmission function. setting the specific life information periodically transmitted to the mood picture frame of built-in network implementation file (TFP), such as stock, weather 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Shah in light of Pang’s teaching to incorporate a digital photo frame with a speaker as a user device would allow the speaker to play music in accordance with the mood of the picture. One would be motivated to do so because the combination would allow Shah’s system to play “happy” music when a happy group image is displayed.
As per claim 20, see explanation in claim 13. With respect to the feature of “outputting a sound source based on a playlist received based on a mood of the second image data in the operation processing”, see explanation in claim 15 above.
 
Allowable Subject Matter
Claims 8-9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667